Citation Nr: 1636967	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  12-08 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to a left knee disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.  

3.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.

4.  Entitlement to service connection for a sleep disorder, to include as secondary to an acquired psychiatric disorder.

5.  Entitlement to a rating in excess of 10 percent for sinusitis. 


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2002 to July 2003, with subsequent service in the Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2010 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Regarding the claim of entitlement to service connection for a low back disability to include as secondary to a left knee disability, the Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2013.  The Board remanded the case for further development in November 2014.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In addition, the Board notes that in subsequent rating decisions dated in May 2016 and September 2016, the RO adjudicated the claim for a low back disability, determining that the evidence of record was not new and material.  However, as the claim was already remanded for further development and has been returned for adjudication, the Board will proceed with a secondary service connection analysis as addressed below.  

During the course of the appeal, the evidentiary development has resulted in evidence showing psychiatric diagnoses of depression and anxiety, even though the Veteran has primarily claimed PTSD.  In light of the evidence of record and the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has characterized the mental health issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, and listed it on the title page accordingly.

In July 2015, the Veteran revoked a veterans service organization as power of attorney.  Although the Veteran appointed new representation on VA Form 21-22 in July 2015, the form was not signed by the designated agent.  The Board sent a letter to the Veteran in June 2016 seeking clarification of his representation.  The Veteran did not respond to this letter.  Therefore, and in light of the absence of a completed VA Form 21-22 appointing a representative, the Board considers the Veteran to be unrepresented.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder, entitlement to service connection for a sleep disorder, to include as secondary to an acquired psychiatric disorder and entitlement to a rating in excess of 10 percent for sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's low back disability is not caused by or made worse by the service-connected left knee disability.


CONCLUSION OF LAW

The criteria for service connection for a low back disability, as secondary to a service-connected left knee disability, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION



I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, standard August 2010 and October 2010 letters satisfied the duty to notify provisions.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.
 
The Veteran was provided VA medical examinations in February 2014 and June 2015.  The examinations, along with the expert medical opinion provided in the June 2015 report, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

At the Veteran's August 2013 videoconference hearing, he indicated that when his knee acted up, he compensated for it using muscles in his back.  He noted using heating pads and had limited mobility when during muscle spasms.  

A Gulf War General Medical examination dated in February 2014 reflects that the Veteran noted back pain which occurred on a non consistent basis.  Upon examination, the Veteran's gait was normal.  The Veteran's forward flexion was to 85 degrees and his extension was to 25 degrees.  X-ray results showed degenerative disc disease (DDD) of the lumbosacral spine.  

The Veteran was afforded a VA examination in June 2015.  He reported experiencing some discomfort in his back.  He avoided bending, which aggravated the pain, and lifting.  He used Motrin when needed.  The Veteran's forward flexion was to 70 degrees and his extension was to 20 degrees.  A diagnosis of degenerative arthritis of the spine was provided.  

The VA examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner stated that a review of the Veteran's service treatment records did not indicate that the Veteran had a back injury or received treatment for back symptoms.  There was no evidence to indicate that the Veteran had back symptoms for at least 5 years following discharge.  

The VA examiner also stated that the Veteran's claimed condition was less likely than not aggravated by or related to the Veteran's left knee condition.  The examiner noted a review of the Veteran's claims file which showed left knee pain and x-ray results of DDD.  The VA examiner stated that it was common medical knowledge that internal derangements of the left knee joint did not cause or aggravate degenerative joint disease of the lumbosacral spine.  It was also stated that lumbosacral spine conditions appeared to be an independent and separate condition and not related to the knee joint condition.  

The Veteran has not asserted that his claimed low back disability is related to active duty.  Rather, the Veteran contends that his low back disability is related to his service-connected left knee disability.  In addition, there is no medical evidence which relates the Veteran's current low back disability to active duty.

After the review of the record, the Board finds that June 2015 VA medical opinion weighs against a finding of a relationship between the Veteran's low back disability and his service-connected disability.  The opinion provided by the VA examiner is persuasive evidence, which opposes rather than supports the claim, because the opinion accurately reflects the evidence of record, the thorough examination and provides detailed discussion of all relevant facts.  The examiner's opinion offered a rationale and a plausible explanation for concluding that the Veteran's low back disability was not the result of his service-connected left knee disability.  Furthermore, the record contains no medical opinion to the contrary.  Accordingly, service connection for the Veteran's low back disability on a secondary basis is not warranted.  See 38 C.F.R. § 3.310 (2013).

The Veteran is certainly competent, as a lay person, to report symptoms of which he has personal knowledge, such as back pain, and the Board finds his account credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as a lay person he is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions as such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (2015).  The specific issue in this case, the relationship between the Veteran's lumbosacral pain and service-connected disability is a complex medical issue and thus is outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As a lay person, he does not have the education, training, or experience to offer a medical diagnosis or an opinion as to the onset or etiology of this disability.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a low back disability because the persuasive medical evidence does not show that the low back disability is either caused or aggravated by the service-connected left knee disability.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Therefore, service connection is not warranted.


ORDER

Entitlement to service connection for a low back disability, to include as secondary to a left knee disability, is denied. 



REMAND

Regarding the claim for entitlement to service connection for an acquired psychiatric disorder, the Veteran's service treatment records do not indicate any complaints or treatment for a psychiatric disorder in service.  The Veteran states that while stationed in Kuwait on active duty, he experienced scud missile attacks and explosions.  He also notes that he was in Kuwait "at the beginning of the shock and awe."  Also reported, the Veteran notes that he was assigned to work with a British Unit, 23rd Pioneers Army Unit, during an incident in which the Units were surrounded by tanks and there was weapons fire, to include bomb explosions.

A private treatment record dated in October 2009 reflects a diagnosis of depression.  A private treatment note dated in December 2012 indicates that the examiner had treated the Veteran for several sessions.  A diagnosis of adjustment disorder with anxiety and depression was provided. 

A November 2012 VA Outpatient Assessment shows that the Veteran reported a loss of interest in activities, feeling irritable, having angry outbursts and being "super-alert" or watchful.  A diagnosis of adjustment disorder with mixed anxiety and depression.  A VA PTSD examination dated in December 2012 reflects that the Veteran stated seeing wounded children who were victims of an explosive device while in service.  Symptoms of depressed mood, anxiety and chronic sleep impairment were noted.  The Veteran was diagnosed with adjustment disorder with mixed anxiety and depression.  The VA examiner stated that the Veteran's diagnosed adjustment disorder was less likely as not to be related to a specific exposure event in Southwest Asia.  The VA examiner noted that the Veteran had depressed and anxious mood, loss of appetite with weight loss and insomnia.  The VA examiner stated that the current adjustment problem was related to his son's post deployment adjustment, alcohol abuse and pending divorce.  It was noted that the Veteran denied significant impairment in social and occupational functioning.  

The Veteran was afforded a VA mental disorders examination in April 2015.  Anxiety and chronic sleep impairment were indicated.  While it was noted that the Veteran had a diagnosis of adjustment disorder with mixed anxiety and depression, the VA examiner stated that there was no diagnosis because there was no pathology to render a diagnosis.  The VA examiner stated that there were no severe symptoms.  Low energy and motivation were claimed at a mild to moderate level.  There was no suicidal or negative indicators.  The Veteran did not appear to pose any threat of danger or injury to self or others.  It was then noted that based upon the examination, the Veteran needed to seek follow up treatment.  

In this case, the Board finds that a new VA examination is needed as there is conflicting evidence as to whether the Veteran does suffer from an acquired psychiatric disorder.  The Board finds that a remand is necessary to afford the Veteran another VA examination and to obtain an opinion as to the nature and etiology of any claimed acquired psychiatric disorders found during the course of the appeal.  

Regarding the claims for entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder and service connection for a sleep disorder, to include as secondary to an acquired psychiatric disorder, the Board notes that during the pendency of the appeal, the Veteran has been diagnosed with hypertension and dyssomnia, respectively.  (See VA examinations dated July 2012 and December 2012).  On remand, if entitlement to service connection for an acquired psychiatric disability is established, the AOJ should obtain a medical opinion to address whether or not the Veteran's acquired psychiatric disorder caused or aggravated his claimed hypertension and sleep disorder.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Regarding the claim for entitlement to a rating in excess of 10 percent for sinusitis, a review of the claims file shows that the Veteran's last examination for his service-connected disability was in July 2012, over four years ago.  Private medical records show treatment for sinus pain in February 2014, March 2014, August 2014, February 2015 and September 2015, in addition to an acute sinus infection and recurrent sinus infections noted in December 2015.  Because there may have been changes in the Veteran's condition since the last VA examination, the Board finds that a new sinusitis examination would assist in fully and fairly evaluating the Veteran's claim for an increased rating.  See Allday v. Brown, 7 Vet. App. 517 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination conducted by a VA psychiatrist or psychologist to determine the current nature and etiology of any current acquired psychiatric disorder.  The electronic claims file should be made available and reviewed by the examiner.  The examiner should identify all psychiatric pathology present, conducting any indicated tests and studies.

Following a review of the record and examination of the Veteran, the examiner should list all psychiatric disabilities for which the Veteran meets the criteria for a diagnosis, or met the criteria for a diagnosis at any point during the course of the appeal.  If the examiner finds that the Veteran does not meet the criteria for a diagnosis of any psychiatric disability, this should be expressly stated. 

For each diagnosed psychiatric disability shown during the pendency of this appeal (since , the examiner should state whether it is at least as likely as not (50 percent or higher probability) that the diagnosed acquired psychiatric disability started during or is otherwise related to the Veteran's military service.  In providing this opinion, the examiner must consider the lay statements of record, to include his experience(s) in Kuwait.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  If, and only if, an acquired psychiatric disability is found to be related to the Veteran's active service, then an opinion should be obtained from a qualified medical professional regarding the relationship between the Veteran's hypertension and sleep disorder and any service-connected psychiatric disorder.  

Specifically, the examiner must opine as to:

a.  Whether the Veteran's hypertension is at least as likely as not (50 percent probability or greater) caused by his service-connected acquired psychiatric disorder.  If the hypertension is not caused by the service-connected psychiatric disability, then the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) the hypertension has been permanently worsened beyond its natural progression (aggravated) by his service-connected psychiatric disability.

b.  Whether the Veteran's sleep disorder is at least as likely as not (50 percent probability or greater) caused by his service-connected acquired psychiatric disorder.  If the sleep disorder is not caused by the service-connected psychiatric disability, then the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) the sleep disorder has been permanently worsened beyond its natural progression (aggravated) by his service-connected psychiatric disability.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Schedule the Veteran for appropriate VA respiratory examination to assess the current severity of his sinusitis.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, and all findings reported in detail.

The VA examiner should then address whether the Veteran has had three or more incapacitating episodes of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The VA examiner should also address whether the Veteran has had radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

4.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


